DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/04/2018 has been entered and considered by the examiner.  

35 USC 112 CLAIM REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Applicant’s claim 1 recites “the data flow control field including a configuration parameter indicative of a flow control capability being supported by the device”.  Applicant’s specification at paras. 0014 and 0078 use the word capable but not in the context of a configuration parameter and Examiner can find no words in the specification which are synonymous to capability so no support can be found for this limitation.  Thus, given the above, this would not allow one to conclude that the inventor had possession of the broadly claimed invention.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites “wherein the packet control header includes a data flow control field for congestion control of a plurality of potential data streams between the device and the link partner device”.  Therefore, it is not clear to the Examiner what constitutes “potential data streams” and how this is different than just being the plurality of data streams.  Examiner can find no mention of potential in the specification or anything that would allow an interpretation of this just being the plurality of data streams.  
For purposes of examination, Examiner interprets the claims to recite “wherein the packet control header includes a data flow control field for congestion control of a plurality of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat. No. 11362958. Although the claim at issue is not identical, it is not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
11362958 claim 1
A device for communicating with a link partner device, comprising:
A device for communicating with a link partner device, comprising:
a fragmentation unit configured to fragment a packet into multiple fragments if a size of the packet is greater than a maximum fragment size;
a fragmentation unit configured to fragment a packet into multiple fragments if a size of the packet is greater than a maximum fragment size;
a packet control header unit configured to generate a packet control header for a packet or each fragment of the packet, wherein the packet control header includes a data flow control field for congestion control of a plurality of potential data streams between the device and the link partner device, the data flow control field including a configuration parameter indicative of a flow control capability being supported by the device; and
a packet control header unit configured to generate a packet control header for a packet or each fragment of the packet, wherein the packet control header includes a data flow control field for congestion control of a plurality of data streams between the device and the link partner device, wherein the data flow control field including a plurality of bits for flow control for the plurality of data stream; and
a transceiver configured to send the packet or the fragments of the packet with the packet control header via a connection between the device and the link partner device.
a transceiver configured to send the packet or the fragments of the packet with the packet control header via a connection between the device and the link partner device.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a similar version of Pat. No. 11362958 by using different terminology without clarification within the specification to know how these terms differ and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 11362958.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heise et al (US 2009/0086759) IDS submitted by Applicant in view of Kuipers  (MARTIN KUIPERS ADTRAN USA: "G.init: G.999.1 draft text;TD36",ITU-T DRAFT; STUDY PERIOD 2017-2020; STUDY GROUP 15; SERIES TD36, INTERNATIONAL TELECOMMUNICATION UNION, GENEVA ; CH, voI. 4/15 21 August 2018 (2018-08-21), pages 1-24, XP044251641, Retrieved from the Internet: URL: https://www.itu.int/ifa/ifa/t/2017/sg15/docs/rgm/Q4-180827/TDT17SG15RGMQ4-180827-TD-0036-R10.docx [retrieved on 2018-08-21]) IDS submitted by Applicant.
Regarding claim 1,  Heise teaches a device for communicating with a link partner device (Fig. 2), comprising: 
a fragmentation unit configured to fragment a packet into multiple fragments if a size of the packet is greater than a maximum fragment size (Fig. 3; Para. 0043; data fragment length may have in an embodiment a minimum size of for example 32 bytes, 64 bytes, 128 bytes, 256 bytes, 512 bytes etc. In other embodiments other minimum fragment sizes may be implemented); 
a packet control header unit configured to generate a packet control header for a packet or each fragment of the packet, wherein the packet control header includes a data flow control field for congestion control of a plurality of potential data streams between the device and the link partner device (Figs. 3 and 6a-6c; Paras. 0026, 0043, 0050-0051 and 0078; Each fragment or a group of fragments may contain retransmission specific information; The retransmission specific information may be provided in an additional header field appended to the existing header; information related to the different categories of the data streams (priority or class of service) may be provided in the additional header field; all available line bandwidth (data transmission rate) can be used for forced insertion of retransmission data; i.e. each fragment includes an additional header along with the existing header and the header information can include retransmission specific information and since available bandwidth can be utilized for retransmission, a reasonable interpretation would be that the retransmission specific information would read on the congestion control information since the retransmissions would only utilize available bandwidth so as not to cause congestion by using more bandwidth than what is available); and
a transceiver configured to send the packet or the fragments of the packet with the packet control header via a connection between the device and the link partner device (Figs. 2 and 3; Para. 0043; at S40 the plurality of data fragments are transmitted from the first transceiver unit 102 a to the second transceiver unit 102 b). 
However, while Heise teaches the header may contain retransmission specific information (Para. 0026) and all available line bandwidth (data transmission rate) can be used for forced insertion of retransmission data (Para. 0078), Heise does not specifically disclose the data flow control field including a configuration parameter indicative of a flow control capability being supported by the device.
Kuipers teaches performing a wireless local area network (WLAN) identifies a channel bonding mode out of a number of channel bonding modes (Abstract).  He further teaches the data flow control field including a configuration parameter indicative of a flow control capability being supported by the device (Pages 7 and 12; The fragment header shall consist of the tag control identifier (TCI) field and the LENGTH field. The capability to insert the LENGTH field is mandatory. When Ethernet encapsulation is enabled, the LENGTH field shall be inserted. When Ethernet encapsulation is disabled, the LENGTH field is configurable to be used or not; i.e. whether encapsulation is enabled determines what capabilities are supported). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Kuipers with the teachings as in Heise.  The motivation for doing so would have been to allow for the compliance to the recommendations to ITU-T G.999.1 (Kuipers at Page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474